          Case: 4:20-cv-00214-DMB-RP Doc #: 4 Filed: 01/21/21 1 of 2 PageID #: 11




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   GREENVILLE DIVISION

ANDREW JAMISON                                                                                    PETITIONER

V.                                                                                NO. 4:20-CV-214-DMB-RP

CENTRAL MISSISSIPPI
CORRECTIONAL FACILITY, et al.                                                                  RESPONDENTS


                                                      ORDER

           On or about October 13, 2020, Andrew Jamison filed a pro se complaint in the United

States District Court for the Northern District of Mississippi challenging the conditions of his

confinement under 42 U.S.C. § 1983. Doc. #1. 1 In his complaint, Jamison also asserted a habeas

claim alleging that his post-release supervision had been unlawfully revoked. Id. at PageID 4–5.

           On December 14, 2020, because Jamison’s complaint “contain[ed] elements of both a

prisoner civil rights suit under 42 U.S.C. § 1983 and a habeas corpus proceeding under 28 U.S.C.

§ 2254,” the Court issued an order directing the Clerk of Court to open this case as a separate

habeas proceeding under 28 U.S.C. § 2554.2 Doc. #3 at 1. The order also directed Jamison to

return the proper “form for initiating a petition under Section 2254, as well as a form for proceeding

in forma pauperis” within thirty days of the date of the order, and warned that his “failure to do so

may result in the dismissal” of this case. Id. at 1–2. Despite this directive, Jamison failed to return




1
    Jamison’s complaint was initially filed in case number 4:20-cv-180.
2
  Jamison’s § 1983 claims were transferred to the Southern District of Mississippi. See No. 4:20-cv-180, at Doc. #18.
Habeas claims are generally not properly presented under Section 1983. See Clarke v. Stalder, 121 F.3d 222, 226 (5th
Cir. 1997) (When a “favorable determination [of the habeas claim] would … entitle the prisoner to accelerated release,
… he must first get a habeas judgment.”); see also Heck v. Humphrey, 512 U.S. 477 (1994) (finding a claim that calls
into question the lawfulness of conviction or confinement, or otherwise demonstrates the invalidity of the conviction
or confinement, is not cognizable under § 1983).
       Case: 4:20-cv-00214-DMB-RP Doc #: 4 Filed: 01/21/21 2 of 2 PageID #: 12




the proper forms, and the deadline for doing so has passed. 3 Accordingly, pursuant to Federal Rule

of Civil Procedure 41(b), this habeas action is DISMISSED without prejudice for failure to

prosecute and failure to comply with a court order.

        SO ORDERED, this 21st day of January, 2021.

                                                         /s/Debra M. Brown
                                                         UNITED STATES DISTRICT JUDGE




3
 Jamison signed an acknowledgment dated December 30, 2020, confirming his receipt of the December 14 order.
See No. 4:20-cv-180, at Doc. #17.

                                                    2
